Citation Nr: 0915043	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
left ear hearing loss prior to May 31, 2007.

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected bilateral hearing loss from May 31, 2007 to 
July 24, 2008.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected bilateral hearing loss from July 25, 2008.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1951 to October 
1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied increased ratings for 
tinnitus, rated as 10 percent disabling, and high frequency 
hearing loss of the left ear, rated as noncompensable.  

In July 2008, the Veteran testified at a personal hearing 
before Decision Review Officer (DRO) at the RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

At the July 2008 RO hearing, the Veteran withdrew his appeal 
with respect to his increased rating claim for tinnitus.  
C.F.R. § 20.204 (2008).

In October 2008, the RO issued a rating decision that granted 
service connection for high frequency hearing loss of the 
right ear effective May 31, 2007 and noted that the Veteran 
had a noncompensable rating for hearing loss prior to May 31, 
2007.  The RO, however, granted an increased evaluation of 20 
percent for now bilateral hearing loss effective May 31, 
2007, the date that service connection was established for 
the right ear.  Moreover, the RO assigned an evaluation of 10 
percent from July 25, 2008, the date of a VA audiological 
examination showing different speech recognition scores 
warranting a 10 percent evaluation.  As a result of this 
action, the issues on appeal are characterized as reflected 
on the title page of this decision.    

The Board notes that the DRO that conducted the July 2008 
hearing only addressed the issues of entitlement to an 
evaluation in excess of 0 percent for hearing loss prior to 
May 31, 2007 and entitlement to an evaluation of hearing loss 
in excess of 10 percent after July 25, 2008 in the October 
2008 supplemental statement of the case.  While the 
correspondence of record indicates that the Veteran may be 
satisfied with the 20 percent disability rating assigned for 
hearing loss from May 31, 2007 to July 24, 2008, the record 
does not show that the Veteran specifically withdrew his 
appeal with respect to the issue of entitlement to an 
evaluation higher than 20 percent for service-connected 
bilateral hearing loss for this period.  Because less than 
the maximum available benefit for hearing loss was awarded, 
the issue remains on appeal and is properly before the Board. 
AB v. Brown, 6 Vet. App. 35 (1993).  Notably, all relevant 
evidence pertinent to this issue was considered by the RO in 
the statement of the case and no additional evidence or 
information pertinent to this period has been associated with 
the claims folder since the last adjudication.  Thus, the 
Board may proceed with its evaluation of the claim.  

Moreover, the Board notes that this unrepresented Veteran 
requested in July 2007 correspondence to be provided with 
additional information regarding how he could file a claim 
for obvious error (i.e., clear and unmistakable error) in a 
prior VA decision that denied service connection for his 
right ear hearing loss.  The Board refers this issue to the 
RO for appropriate action.  

The Board notes that the Veteran submitted additional written 
statements in April 2009 in support of his appeal.  The 
Veteran's statements, which essentially reiterate assertions 
made in earlier statements submitted by the Veteran, are 
associated with the claims folder and have been reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Relevant to the portion of the appeal period prior to May 
31, 2007, the Veteran demonstrated a Level V hearing acuity 
in his service-connected left ear at the October 2006 VA 
audiological examination and was not shown to be deaf in the 
nonservice-connected right ear.

2.  Relevant to the portion of the appeal period from May 31, 
2007 to July 24, 2008, the Veteran demonstrated a Level V 
hearing acuity in his service-connected left ear and a Level 
V hearing acuity in his service-connected right ear at the 
October 2006 VA audiological examination.

3.  Relevant to the portion of the appeal period from July 
25, 2008, the Veteran demonstrated a Level III hearing acuity 
in his service-connected left ear and a Level IV hearing 
acuity in his service-connected right ear at the July 2008 VA 
audiological examination. 


CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to May 31, 
2007, the criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2008).

2.  For the portion of the appeal period from May 31, 2007 to 
July 24, 2008, the criteria for a disability rating higher 
than 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2008).

3.  For the portion of the appeal period from July 25, 2008, 
the criteria for a disability rating higher than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record reflects that the Veteran was sent correspondence 
dated in October 2006 that advised him of the evidence needed 
to establish entitlement to an increased evaluation for his 
claimed disability and described the types of evidence and 
information that the Veteran needed to submit in support of 
his claim.  The RO also explained what evidence VA was 
responsible for obtaining and would make reasonable efforts 
to obtain on the Veteran's behalf in support of the claim.  
The RO further explained to the Veteran how VA determines the 
disability rating and effective date in said correspondence. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the Veteran's increased rating claim for hearing 
loss were satisfied by virtue of correspondence sent to the 
Veteran in July 2008.  The Veteran's claim, with respect to 
the periods prior to May 31, 2007 and from July 25, 2008, was 
readjudicated in October 2008.  Thus, any defect with respect 
to the timing of notice has been cured with respect to those 
portions of the appeal period.  While the portion of the 
appeal period from May 31, 2007 to July 24, 2008 was not 
readjudicated following the Veteran's receipt of the Vazquez 
notice letter, the error was not prejudicial to the Veteran.  
The Veteran did not indicate that he had any further evidence 
or information to submit in response to the letter and the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of this appeal such that the defect did not 
affect the essential fairness of the adjudication of his 
claim.  Moreover, all relevant medical evidence has been 
assembled and the Veteran simply does not meet the criteria 
for an increased rating for this portion of the appeal 
period.  Thus, his claim is essentially being denied as a 
matter of law.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the January 2007 rating decision, the 
March 2008 statement of the case (SOC), and the October 2008 
supplemental statement of the case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with audiological examinations in October 2006 and 
July 2008.  The examination reports are deemed adequate for 
rating purposes.  Post-service treatment records adequately 
identified as relevant to the hearing loss claim are also of 
record.  The Board further notes that earlier medical 
evidence pertaining to hearing loss is of record.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  



Increased Rating for Hearing Loss - Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating 
schedule.  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2008).

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 
VAOGCPREC 32-97.

In the present case, the Veteran seeks higher disability 
evaluations for his service-connected hearing loss.  

The record reflects that the Veteran was granted service 
connection for left ear hearing loss effective October 2, 
1953, the day after separation from service, in a September 
1980 rating decision that found clear and unmistakable error 
in a prior decision that denied the award of benefits.  The 
Veteran was also assigned a noncompensable rating for left 
ear hearing loss effective October 2, 1953 at that time.
  
Also, as noted above, service connection for high frequency 
hearing loss of the right ear has been established effective 
May 31, 2007 during the course of this appeal with the 
assignment of a 20 percent from May 31, 2007 to July 24, 
2008.  An evaluation of 10 percent is assigned for bilateral 
hearing loss for the period from July 25, 2008.  

Compensable Rating for the portion of the appeal period prior 
to May 31, 2007

For the portion of the appeal period prior to May 31, 2007, 
the Veteran is assigned a noncompensable evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100 for left ear hearing 
loss.  Service connection for right ear hearing loss is not 
established for this period.  

The Board initially notes that the record contains no 
evidence of complete deafness in the (then) nonservice-
connected right ear.  Indeed, audiometric testing in October 
2006 revealed that the Veteran had a 72 percent speech 
recognition ability and mild to severe sensorineural hearing 
loss at thresholds from 1000 Hz to 4000 Hz in his right ear.  
Thus, the Veteran's right ear will be considered normal and 
assigned a Level I hearing acuity for rating purposes for 
this portion of the appeal period.  See id.  

At the October 2006 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 20 decibels (dB) 
at 500 Hertz (Hz), 30 dB at 1000 Hz, 45 dB at 2000 Hz, 85 dB 
at 3000 Hz, and 85 dB at 4000 Hz with a pure tone threshold 
average of 61 and a speech recognition score of 72 percent 
for the right ear and 20 dB at 500 Hz, 30 dB at 1000 Hz, 45 
dB at 2000 Hz, 90 dB at 3000 Hz, and 90 dB at 4000 Hz with a 
pure tone threshold average of 64 and a speech recognition 
score of 68 percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the 
October 2006 audiometric results reveal that the Veteran 
demonstrated Level V hearing acuity in the service-connected 
left ear (with a puretone threshold average of 64 dB and 
speech discrimination score of 68 percent) and, as noted 
above, a Level I hearing acuity is assigned to the right ear 
because the Veteran was not shown to be deaf in his right ear 
and it was not service-connected during this period.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated at this 
examination for this period.  38 C.F.R. § 4.85 (2008).  
Additionally, the Board notes that the audiometric test 
results from the October 2006 audiological examination did 
not show an exceptional pattern of hearing impairment for the 
left ear.  Furthermore, a review of relevant VA treatment 
records shows that there are no audiometric findings included 
therein showing a greater level of impairment than what is 
reflected in the October 2006 VA examination report.    

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 throughout this portion of the appeal period and 
entitlement to a compensable rating for left ear hearing loss 
on a schedular basis is denied.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hearing loss exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.    

Rating higher than 20 percent for hearing loss from May 31, 
2007 to July 24, 2008 

The Veteran is assigned a 20 percent evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 for 
this period.  

The Veteran's October 2006 VA audiometric results are stated 
above.  Under the guidelines set forth in 38 C.F.R. § 4.85, 
the October 2006 audiometric results reveal that the Veteran 
demonstrated Level V hearing acuity in the service-connected 
left ear (with a puretone threshold average of 64 dB and 
speech discrimination score of 68 percent) and a Level V 
hearing acuity in the now service-connected right ear (with a 
puretone threshold average of 61 dB and a speech 
discrimination score of 72 percent) during this period.  
Table VII (Diagnostic Code 6100) provides a 20 percent 
disability rating for the hearing impairment demonstrated at 
this examination for this period.  38 C.F.R. § 4.85 (2008).  
The Board notes that the audiometric test results from the 
October 2006 audiological examination did not show an 
exceptional pattern of hearing impairment for the left or 
right ear.  Furthermore, a review of relevant VA treatment 
records shows that there are no audiometric findings included 
therein showing a greater level of impairment than what is 
reflected in the October 2006 VA examination report. 

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned 20 percent rating under Diagnostic Code 
6100 throughout this portion of the appeal period and 
entitlement to an increased rating for bilateral hearing loss 
on a schedular basis is denied.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hearing loss exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.    
 
Rating higher than 10 percent for hearing loss from July 25, 
2008 

The Veteran is assigned a 10 percent evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 for 
this period.  

At the July 2008 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 20 dB at 500 Hz, 
35 dB at 1000 Hz, 55 dB at 2000 Hz, 85 dB at 3000 Hz, and 85 
dB at 4000 Hz with a pure tone threshold average of 65 dB and 
a speech recognition score of 80 percent for the right ear 
and 20 dB at 500 Hz, 25 dB at 1000 Hz, 45 dB at 2000 Hz, 90 
dB at 3000 Hz, and 80 dB at 4000 Hz with a pure tone 
threshold average of 60 dB and a speech recognition score of 
84 percent for the left ear.

Under the guidelines set forth in 38 C.F.R. § 4.85, the July 
2008 audiometric results reveal that the Veteran demonstrated 
Level III hearing acuity in the service-connected left ear 
(with a puretone threshold average of 60 dB and speech 
discrimination score of 84 percent) and a Level IV hearing 
acuity in the service-connected right ear (with a puretone 
threshold average of 65 dB and a speech discrimination score 
of 80 percent) during this period.  Table VII (Diagnostic 
Code 6100) provides a 10 percent disability rating for the 
hearing impairment demonstrated at this examination for this 
period.  38 C.F.R. § 4.85 (2008).  The Board notes that the 
audiometric test results from the July 2008 audiological 
examination did not show an exceptional pattern of hearing 
impairment for the left or right ear.  Furthermore, there are 
no VA treatment records for this period showing a greater 
level of impairment than what is reflected in the July 2008 
VA examination report. 

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned 10 percent rating under Diagnostic Code 
6100 throughout this portion of the appeal period and 
entitlement to an increased rating for bilateral hearing loss 
on a schedular basis is denied.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hearing loss exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.    
 
Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the hearing 
loss disability that warrants further consideration of 
alternate rating codes.  

The Board has also considered the Veteran's written 
statements and hearing testimony pertaining to the effects of 
his hearing loss on his quality of life and his assertion 
that his hearing is worse than reflected in currently 
assigned evaluations.  While the Board is sympathetic to the 
hearing challenges described by the Veteran and has 
considered his assertions, his statements alone do not 
provide a basis for the assignment of a higher rating under 
the rigid schedular criteria set forth under 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100, which evaluates objective 
audiometric data in determining the severity of hearing loss.  

The Board further notes that there is no evidence of record 
that the Veteran's hearing loss warrants a higher rating on 
an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his hearing loss have been contemplated in the 
currently assigned ratings under Diagnostic Code 6100.  The 
evidence also does not reflect that the Veteran's hearing 
loss has necessitated any frequent periods of hospitalization 
or caused marked interference with employment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



(CONTINUED ON NEXT PAGE)







ORDER

1.  Entitlement to a compensable rating for service-connected 
left ear hearing loss prior to May 31, 2007 is denied.

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected bilateral hearing loss from May 31, 2007 to 
July 24, 2008 is denied.

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected bilateral hearing loss from July 25, 2008 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


